Citation Nr: 1230874	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-00 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 to November 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The RO received additional evidence from the Veteran in January 2009 after the December 2008 Statement of the Case (SOC).  A supplemental statement of the case (SSOC) was not issued, but this is not necessary in light of the favorable action taken here.  


FINDINGS OF FACT

1.  The preponderance of the evidence of record indicates currently diagnosed bilateral sensorineural hearing loss is related to military service.

2.  The preponderance of the evidence of record indicates currently diagnosed tinnitus is related to military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

The VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the favorable action taken by the Board, any defects with respect to the duties of notice or assistance are non-prejudicial.

Service Connection

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.385, for VA purposes, impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The Veteran claims his hearing loss and tinnitus are attributable to noise exposure in the military where he served in the Air Police routinely exposed to noise trauma on jet lines without ear protection.  He further contends his post-service occupation as a bus driver exposed him to minimal noise.

The Veteran's DD-214 confirms his MOS as an Air Policeman.  The Board finds no reason to doubt the Veteran's description of in-service noise exposure and the description is generally consistent with the known circumstances of his military service.  Acoustic trauma is conceded.  

Service treatment records are silent as to any complaints, treatment or diagnoses of hearing loss or tinnitus.  His September 1966 separation examination, however, do show the Veteran experienced some decrease in hearing acuity at all frequency levels (albeit not rising to a hearing loss disability as defined in 38 C.F.R. § 3.385).  Specifically, on entrance, the Veteran's hearing acuity from 500 to 6000 Hertz ranged from -10 decibels to 5 decibels bilaterally whereas on separation the range was higher, from 10 decibels to 15 decibels at all frequency levels.  

After service, VA outpatient treatment records are silent as to any complaints of hearing loss or tinnitus until 2007, over four decades after service.  In August 2007, the Veteran's VA physician noted the Veteran's complaints of tingling in his ears for many years.  The doctor noted the Veteran's exposure to jet noise in Vietnam and the possibility that he may have had damage then causing his current symptoms.  The Veteran was prescribed hearing aids by the VA in April 2008.

There is conflicting medical evidence as to whether the Veteran actually has a hearing loss disability as defined in the regulations.  The audiometric findings and speech recognition scores of the January 2008 VA examiner do not support a current hearing loss disability for VA purposes.  Rather, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
30
30
LEFT
15
10
15
30
30

Speech audiometry revealed speech recognition ability of 96 percent bilaterally. 

The Veteran submitted a private audiogram dated October 2007, a mere three months earlier than the VA examination, with differing results.  This audiogram supports a hearing loss disability as defined under 38 C.F.R. § 3.385 with pure tone threshold, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
35
45
LEFT
10
15
20
30
40

Speech recognition scores were noted as 88 percent in the right ear and 84 percent in the left ear (although, it is not apparent on the face of the audiogram whether the Maryland CNC word recognition test was used).  

The pure tone thresholds in the October 2007 private audiogram reflect a hearing loss disability as defined in 38 C.F.R. § 3.385 whereas the VA examination results, done a mere few months later, do not.  The Veteran was, however, prescribed hearing aids by the VA thereafter, in April 2008.  Resolving all reasonable doubt in favor of the Veteran, the Board concludes the Veteran has a hearing loss disability as defined in 38 C.F.R. § 3.385.

With regard to etiology, the Veteran was afforded a VA examination in January 2008 where the examiner notes the Veteran's in-service noise exposure, to include Air Police security, aircraft noise, titan 2 missiles, and Vietnam service for one year.  The examiner also noted the Veterans post-service noise exposure both occupationally as a transit bus driver for 20 years and recreationally using lawn equipment, power tools, and a motorcycle.  The examiner also noted the Veteran's contentions that he noticed tinnitus, heard in quiet when he goes to bed, since Vietnam.  

With regard to tinnitus, the examiner opined the tinnitus "is less likely as not" caused by or a result of his military service because his service treatment records do not indicate any mention of tinnitus and his hearing was normal on separation.  The examiner also noted extensive occupational noise exposure, which can contribute to tinnitus.  Further, the examiner noted health issues that may be related to the Veteran's complaints of tinnitus.  

Curiously, the examiner also opined as follows:  "There is currently no etiology that can be made for his periodic tinnitus except for noise exposure history both military and occupational." (Emphasis added).  Despite the examiner's conclusion finding causation "less likely as not," the examiner acknowledges the Veteran's current tinnitus is at least partially attributable to military noise exposure.    

With regard to hearing loss, the 2008 examiner opined the Veteran's hearing loss is not caused by military service because his separation physical shows normal hearing bilaterally.

The Veteran's representative argues the 2008 VA examiner's opinion is inadequate because the examiner did not consider that, while the Veteran's hearing was clinically normal on separation, his separation audiogram revealed a shift in thresholds for hearing acuity.  Rather, the examiner provided a negative opinion merely because the Veteran's hearing was within normal range on separation.  The Board agrees.  The Court has held that these changes in hearing acuity, even if not amounting to a hearing loss disability, must still be considered and reconciled by the medical evidence.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (holding the mere fact that the Veteran's service treatment records fail to show hearing loss within the regulatory definition is not sufficient to deny the claim).  For these reasons, the Board does not find this portion of the 2008 VA examiner's opinion probative.

The Veteran submitted two private opinions in support of his claim.  The September 2008 statement by private otolaryngologist Dr. Hoang related to hearing loss only.  Dr. Hoang examined the Veteran, discussed his military and post-military noise exposure history, and opined that the Veteran's hearing loss "can be more likely than not attributed to his exposure to loud noise with jet engines on the airfields in Vietnam during the Vietnam War."

In January 2009, Dr. Hoy, a private otolaryngologist and Professor, opined that the Veteran's tinnitus is "more likely than not" due to his exposure to unprotected loud noise during his military service working as an Air Police on the flight line.  Dr. Hoy mentioned the Veteran's post-service employment as a New York bus driver, but opined that post-service noise exposure was quite limited.  

The Veteran claims he noticed tinnitus since returning from Vietnam and attributes his hearing loss to in-service noise exposure.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

The Veteran is competent to report in-service noise exposure, his current symptoms, and the history of those symptoms.  The Board finds no reason to doubt the Veteran's credibility.

The evidence of record demonstrates that the Veteran has a current bilateral hearing loss disability and tinnitus; that he was exposed to acoustic trauma in service with no hearing protection; that, while exposed to noise while working as a bus driver after service, the noise was nowhere near what he was exposed to during service; and there are medical opinions in the claims folder that attribute at least some of the Veteran's current hearing loss and tinnitus symptoms to his military noise exposure.  

The preponderance of the evidence indicates the Veteran's current hearing loss and tinnitus were caused by in-service acoustic trauma in service and service connection is warranted. 








ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is granted.

Entitlement to service connection for tinnitus is granted.






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


